--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.29
 
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAW, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR EXERCISED UNLESS (i) A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR (ii) AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS
AVAILABLE IN CONNECTION WITH SUCH OFFER, SALE OR TRANSFER.


AN INVESTMENT IN THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK.  HOLDERS MUST
RELY ON THEIR OWN ANALYSIS OF THE INVESTMENT AND ASSESSMENT OF THE RISKS
INVOLVED.


Warrant to Purchase
_________ shares
 Warrant Number ____



Common Stock Purchase Warrant
of
Jammin Java Corp.


THIS CERTIFIES that  _____________, or any subsequent holder hereof (“Holder”)
has the right to purchase from Jammin Java Corp., a Nevada company (the
“Company”), up to ________________ (_________) fully paid and nonassessable
shares, of the Company's common stock, $0.001 par value per share (“Common
Stock”), subject to adjustment as provided herein, at a price equal to the
Exercise Price as defined in Section 3 below, at any time during the Term of
this Warrant (as defined below).


Holder agrees with the Company that this Common Stock Purchase Warrant of the
Company (this “Warrant” or this “Agreement”) is issued and all rights hereunder
shall be held subject to all of the conditions, limitations and provisions set
forth herein.  This Warrant was granted to the Holder in connection with the
Holder’s subscription for Units of the Company, each consisting of one (1) share
of the Company’s common stock and one-half of one (1) warrant to purchase one
(1) share of the Company’s common stock, and the Subscription Agreement entered
into in connection therewith (the “Subscription Agreement”).  Capitalized terms
not defined herein shall have the meanings given to such terms in the
Subscription Agreement.


Notwithstanding anything to the contrary herein, the applicable portion of this
Warrant shall not be exercisable during any time that, and only to the extent
that, the number of shares of Common Stock to be issued to Holder upon such
Exercise (as defined in Section 2(a)), when added to the number of shares of
Common Stock, if any, that the Holder otherwise beneficially owns (outside of
this Warrant, and not including any other warrants or securities of Holder’s
 
 
 

--------------------------------------------------------------------------------

 
having a provision substantially similar to this paragraph) at the time of such
Exercise, would exceed 4.99% (the “Maximum Percentage”) of the number of shares
of Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon Exercise of this Warrant held by the
Holder, as determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Beneficial Ownership Limitation”).  The
Beneficial Ownership Limitation shall be conclusively satisfied if the
applicable Notice of Exercise includes a signed representation by the Holder
that the issuance of the shares in such Notice of Exercise will not violate the
Beneficial Ownership Limitation, and the Company shall not be entitled to
require additional documentation of such satisfaction.


The Beneficial Ownership Limitation provisions may be waived by such Holder, at
the election of such Holder, upon not less than sixty-one (61) days’ prior
written notice to the Company, to change the Beneficial Ownership Limitation to
any other percentage of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
Exercise of the Warrants held by the Holder.  The provisions of this paragraph
shall be construed or implemented in a manner in strict conformity with the
terms of this Section 1 which may include, but not be limited to correcting this
paragraph (or any portion hereof) which may be defective or inconsistent with
the intended Beneficial Ownership Limitation herein contained or to make changes
or supplements necessary or desirable to properly give effect to such
limitation.


1.           Date of Issuance and Term.


This Warrant shall be deemed to be issued on ___________, 2013 (“Date of
Issuance”).  The term of this Warrant begins on the Date of Issuance and ends at
5:00 p.m., Central Standard Time, on the date that is one (1) year after the
Date of Issuance (the “Term”).


2.           Exercise.


(a) Manner of Exercise. During the Term, this Warrant may be Exercised as to all
or any lesser number of full shares of Common Stock covered hereby (the “Warrant
Shares” or the “Shares”) upon surrender of this Warrant, with the Notice of
Exercise Form attached hereto as Exhibit A (the “Notice of Exercise”) duly
completed and executed, together with the full Exercise Price (as defined below,
which may be satisfied by a Cash Exercise for each share of Common Stock as to
which this Warrant is Exercised, at the office of the Company, Attn: Secretary;
Jammin Java Corp., 8200 Wilshire Blvd., Suite 200, Beverly Hills, California
90211 or at such other location as the Company may then be located or such other
office or agency as the Company may designate in writing, by overnight mail, by
facsimile (such surrender and payment of the Exercise Price hereinafter called
the “Exercise” of this Warrant).
 
(b)  Date of Exercise.  The “Date of Exercise” of the Warrant shall be defined
as the date that a copy of the Notice of Exercise Form attached hereto as
Exhibit A, is completed and executed, is sent by facsimile to the Company or its
transfer agent (“Transfer Agent”) (including but not limited to a scanned “PDF”
file which is delivered as an attachment to an e-mail to the Company), provided
that the original Warrant (if delivery of the original Warrant is
 
 
 

--------------------------------------------------------------------------------

 
required pursuant to Section 2(h) hereof) and Notice of Exercise Form are
received by the Company and the Exercise Price is satisfied, each as soon as
practicable thereafter.  Alternatively, the Date of Exercise shall be defined as
the date the original Notice of Exercise Form is received by the Company, if
Holder has not sent advance notice by facsimile.  Upon delivery of the Notice of
Exercise Form to the Company by facsimile or otherwise, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date delivery of the certificates evidencing such Warrant
Shares are made.  The Company shall deliver any objection to any Notice of
Exercise within five (5) Business Days of receipt of such notice.  In the event
of any dispute or discrepancy, the records of the Holder shall be controlling
and determinative in the absence of manifest error.  "Business Day" shall mean
any day other than a Saturday, Sunday or a day on which commercial banks in the
City of Beverly Hills, California are authorized or required by law or executive
order to remain closed.


(c)  Delivery of Common Stock Upon Exercise.  Within ten (10) Trading Days from
the delivery to the Company of the Notice of Exercise, surrender of this Warrant
(if required) and payment of the aggregate Exercise Price (the “Warrant Shares
Delivery Deadline”), the Company shall issue and deliver (or cause its transfer
agent to issue and deliver) in accordance with the terms hereof to or upon the
order of the Holder that number of shares of Common Stock (“Exercise Shares”)
for the portion of this Warrant converted as shall be determined in accordance
herewith.  Upon the Exercise of this Warrant or any part thereof, the Company
shall, at its own cost and expense, take all necessary action, which shall not
include obtaining and delivering an opinion of counsel to assure that the
Company's transfer agent shall issue stock certificates in the name of Holder
(or its nominee) or such other persons as designated by Holder and in such
denominations to be specified at Exercise representing the number of shares of
Common Stock issuable upon such Exercise, which action shall be the sole
responsibility of Holder. The Company warrants that no instructions other than
these instructions have been or will be given to the transfer agent of the
Company's Common Stock and that, unless waived by the Holder, in the event the
Exercise Shares are eligible to be issued without legend pursuant to Rule 144
under the Securities Act of 1933, as amended (the “1933 Act” or the “Securities
Act”) in the reasonable determination of the Company’s counsel, upon receipt
from the Holder of an opinion of counsel as to the fact that such Exercise
Shares are eligible to be issued without legend (as described below), the
Exercise Shares will be free-trading, and freely transferable, and will not
contain a legend restricting the resale or transferability of the Exercise
Shares if the Unrestricted Conditions (as defined below) are met, and the Holder
has supplied the Company with an opinion of counsel as to such fact, acceptable
to the Company, which acceptance shall not be unreasonably withheld.


 
 

--------------------------------------------------------------------------------

 
(d)  Legends.


(i) Restrictive Legend. The Holder understands that (a) the Warrant and, (b)
until such time as Exercise Shares have been registered under the 1933 Act, if
ever, or, may be sold pursuant to Rule 144 under the 1933 Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Exercise Shares, shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for such securities):


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR AN
OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
COUNSEL TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”


(ii) Removal of Restrictive Legends.  Certificates evidencing the Exercise
Shares shall not contain any legend restricting the transfer thereof (including
the legend set forth above in subsection 2(d)(i)): (i) while a registration
statement covering the resale of such security is effective under the Securities
Act, or (ii) following any valid and applicable sale of such Exercise Shares
pursuant to Rule 144, which determination shall be made in the sole
determination of the Company’s counsel, provided that the Company may request an
opinion from Holder as to the applicability of such rule, or (iii) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Securities and Exchange Commission (the “Commission”)), which determination
shall be made in the sole determination of the Company’s counsel (collectively,
the “Unrestricted Conditions”). If the Unrestricted Conditions are met at the
time of issuance or resale of Exercise Shares, then such Exercise Shares shall
be issued free of all legends.


(iii) Sale of Unlegended Shares.  Holder agrees that the removal of the
restrictive legend from certificates representing Securities as set forth in
Section 2(d)(i) above is predicated upon the Company’s reliance that the Holder
will sell any Exercise Shares pursuant to either the registration requirements
of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Securities are sold
pursuant to a Registration Statement, they will be sold in compliance with the
plan of distribution set forth therein.


(e) Cancellation of Warrant.  This Warrant shall be cancelled upon the full
Exercise of this Warrant, and, as soon as practical after the Date of Exercise,
Holder shall be entitled to receive Common Stock for the number of shares
purchased upon such Exercise of this Warrant, and if this Warrant is not
Exercised in full and Holder has delivered an original copy of the Warrant,
Holder shall be entitled to receive a new Warrant (containing terms identical to
this Warrant) representing any unexercised portion of this Warrant in addition
to such Common Stock.


 
 

--------------------------------------------------------------------------------

 
(f)  Holder of Record.  Each person in whose name any Warrant for shares of
Common Stock is issued shall, for all purposes, be deemed to be the Holder of
record of such shares on the Date of Exercise of this Warrant, irrespective of
the date of delivery of the Common Stock purchased upon the Exercise of this
Warrant.  Nothing in this Warrant shall be construed as conferring upon Holder
any rights as a stockholder of the Company.


(g)  Delivery of Electronic Shares.   In lieu of delivering physical
certificates representing the unlegended shares of Common Stock issuable upon
Exercise (the “Unlegended Shares”), provided the Company’s transfer agent is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer (“FAST”) program, upon written request of the Holder, so long as the
certificates therefor do not bear a legend, and are not required to bear a
legend, and the Holder is not obligated to return such certificate for the
placement of a legend thereon, the Company shall cause its transfer agent to
electronically transmit the Unlegended Shares to the Holder by crediting the
account of the Holder's broker with DTC identified in the written request
through its Deposit Withdrawal Agent Commission (“DWAC”) system. Otherwise,
delivery of the Common Stock shall be by physical delivery to the address
specified by the Holder in the Notice of Exercise.  The time periods for
delivery and liquidated damages described herein shall apply to the electronic
transmittals described herein, or to physical delivery, whichever is applicable.


(h)  Surrender of Warrant Upon Exercise; Book-Entry.  Notwithstanding anything
to the contrary set forth herein, upon Exercise of this Warrant in accordance
with the terms hereof, the Holder shall not be required to physically surrender
the original Warrant Certificate to the Company unless all of this Warrant is
Exercised, in which case such Holder shall deliver the original Warrant being
Exercised to the Company promptly following the Date of Exercise at
issue.  Partial exercises of this Warrant resulting in purchases of a portion of
the total number of Warrant Shares available hereunder shall have the effect of
lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased.  The Holder
and the Company shall maintain records showing the amount of this Warrant that
is so Exercised and the dates of such Exercises or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this original Warrant upon each such Exercise.  In the
event of any dispute or discrepancy, such records of the Holder shall be
controlling and determinative in the absence of manifest error.  The Holder and
any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following the purchase of a portion
of the Warrant Shares hereunder, the number of Warrant Shares available for
purchase hereunder at any given time may be less than the amount stated on the
face hereof.


3.           Exercise Price.


The Exercise Price (“Exercise Price”) shall be 150% of the Closing Price (the
“Exercise Price”), subject to adjustment pursuant to the terms hereof, including
but not limited to Section 5 below.


 
 

--------------------------------------------------------------------------------

 
Payment of the Exercise Price may be made by a cash exercise.  The Holder may
exercise this Warrant in cash, via bank or cashiers check or via wire transfer
(a “Cash Exercise”);


4.           Transfer and Registration. Subject to the provisions of Section 8
of this Warrant, this Warrant may be transferred on the books of the Company, in
whole or in part, in person or by attorney, upon surrender of this Warrant
properly completed and endorsed.  This Warrant shall be cancelled upon such
surrender and, as soon as practicable thereafter, the person to whom such
transfer is made shall be entitled to receive a new Warrant or Warrants as to
the portion of this Warrant transferred, and Holder shall be entitled to receive
a new Warrant as to the portion hereof retained.


5.           Adjustments; Additional Adjustments; Purchase Rights.


(a)  Recapitalization or Reclassification.  If the Company shall at any time
prior to the end of the Term, effect a recapitalization, reclassification or
other similar transaction of such character that the shares of Common Stock
shall be changed into or become exchangeable for a larger or smaller number of
shares, then upon the effective date thereof, the number of shares of Common
Stock which Holder shall be entitled to purchase upon Exercise of this Warrant
shall be increased or decreased, as the case may be, in direct proportion to the
increase or decrease in the number of shares of Common Stock by reason of such
recapitalization, reclassification or similar transaction, and the Exercise
Price shall be, in the case of an increase in the number of shares,
proportionally decreased and, in the case of a decrease in the number of shares,
proportionally increased.  The Company shall give Holder the same notice it
provides to holders of Common Stock of any transaction described in this Section
5(a).


(b)  Exercise Price Adjusted.  As used in this Warrant, the term “Exercise
Price” shall mean the purchase price per share specified in Section 3 of this
Warrant, until the occurrence of an event stated in this Section 5 or otherwise
set forth in this Warrant, and thereafter shall mean said price as adjusted from
time to time in accordance with the provisions of said subsection.  No such
adjustment under this Section 5 shall be made unless such adjustment would
change the Exercise Price at the time by $.01 or more; provided, however, that
all adjustments not so made shall be deferred and made when the aggregate
thereof would change the Exercise Price at the time by $.01 or more. No
adjustment made pursuant to any provision of this Section 5 shall have the net
effect of increasing the Exercise Price in relation to the split adjusted and
distribution adjusted price of the Common Stock.


(c)  Adjustments: Additional Shares, Securities or Assets.  In the event that at
any time, as a result of an adjustment made pursuant to this Section 5 or
otherwise, Holder shall, upon Exercise of this Warrant, become entitled to
receive shares and/or other securities or assets (other than Common Stock) then,
wherever appropriate, all references herein to shares of Common Stock shall be
deemed to refer to and include such shares and/or other securities or assets;
and thereafter the number of such shares and/or other securities or assets shall
be subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this Section 5.


 
 

--------------------------------------------------------------------------------

 
(d)  Subdivision or Combination of Common Stock.  If the Company at any time
prior to the end of the Term subdivides (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) the shares of
Common Stock acquirable hereunder into a greater number of shares, then, after
the date of record for effecting such subdivision, the Exercise Price in effect
immediately prior to such subdivision will be proportionately reduced and the
number of shares represented by this Warrant shall proportionally increase.  If
the Company at any time combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a smaller number of shares, then, after the date of
record for effecting such combination, the Exercise Price in effect immediately
prior to such combination will be proportionately increased and the number of
shares represented by this Warrant shall proportionally decrease.


(e)  Voluntary Adjustment By Company. The Company may at any time during the
term of this Warrant reduce the then current Exercise Price to any amount and
for any period of time deemed appropriate by the Board of Directors of the
Company (a “Voluntary Adjustment”).


(f)  Adjustment to Number of Shares.  In the event of any adjustment to the
Exercise Price prior to the expiration of the Term of this Warrant, pursuant to
the terms of this Warrant, including but not limited to any Voluntary
Adjustment, the number of Warrant Shares issuable upon Exercise of this Warrant
shall be increased such that the aggregate Exercise Price payable in a full Cash
Exercise hereunder, after taking into account the decrease in the Exercise
Price, shall be equal to the aggregate Exercise Price payable in a full Cash
Exercise prior to such adjustment.


(g)  Notice of Adjustments; Notice Failure Adjustment.  Whenever the Exercise
Price is required to be adjusted pursuant to the terms of this Warrant, the
Company shall within Five (5) Business Days mail to the Holder a notice (an
“Exercise Price Adjustment Notice”) setting forth the new Exercise Price and
specifying the new number of shares into which the Warrant is convertible after
such adjustment and setting forth a statement of the facts requiring such
adjustment. The Company shall, upon the written request at any time of the
Holder, furnish to such Holder a like Warrant setting forth (i) such adjustment
or readjustment, (ii) the Exercise Price at the time in effect and (iii) the
number of shares of Common Stock and the amount, if any, of other securities or
property which at the time would be received upon Exercise of the Warrant,
following delivery of the original Warrant to the Company for exchange.  For
purposes of clarification, whether or not the Company provides an Exercise Price
Adjustment Notice pursuant to this Section 5(g), upon the occurrence of any
event that leads to an adjustment of the Exercise Price, the Holders are
entitled to receive an Exercise Price and a number of Exercise Shares based upon
the new Exercise Price, as adjusted, for exercises occurring on or after the
date of such adjustment, regardless of whether a Holder accurately refers to the
adjusted Exercise Price in the Notice of Exercise.  


6.           Fractional Interests. No fractional shares or scrip representing
fractional shares shall be issuable upon the Exercise of this Warrant, but on
Exercise of this Warrant, Holder may purchase only a whole number of shares of
Common Stock.  If, on Exercise of this Warrant, Holder would be entitled to a
fractional share of Common Stock or a right to acquire a fractional share of
Common Stock, such fractional share shall be disregarded and the number of
shares of
 
 
 

--------------------------------------------------------------------------------

 
Common Stock issuable upon Exercise shall be the next closest number of whole
shares.


7.           Reservation of Shares. From and after the date hereof, the Company
shall at all times reserve for issuance such number of authorized and unissued
shares of Common Stock (or other securities substituted therefor as herein above
provided) equal to 100% (the “Minimum Warrant Share Reservation Amount”) of such
number as shall be sufficient for the Exercise of this Warrant and payment of
the Exercise Price in full. If at any time the number of shares of Common Stock
authorized and reserved for issuance is below 100% of the number of shares
sufficient for the Exercise of this Warrant (a “Share Authorization
Failure”)(based on the Exercise Price in effect from time to time), the Company
will promptly take all corporate action necessary to authorize and reserve a
sufficient number of shares, including, without limitation, calling a special
meeting of stockholders to authorize additional shares to meet the Company's
obligations under this Section 7, in the case of an insufficient number of
authorized shares, and using its best efforts to obtain stockholder approval of
an increase in such authorized number of shares such that the number of shares
authorized and reserved for the Exercise of this Warrant shall exceed the
Minimum Warrant Share Reservation Amount. The Company covenants and agrees that
upon the Exercise of this Warrant, all shares of Common Stock issuable upon such
Exercise shall be duly and validly issued, fully paid, nonassessable and not
subject to liens, claims, preemptive rights, rights of first refusal or similar
rights of any person or entity.


8.           Restrictions on Transfer.


(a) Registration or Exemption Required.  This Warrant has been issued in a
transaction exempt from the registration requirements of the Securities Act by
virtue of Regulation D thereof. The Warrant and the Common Stock issuable upon
the Exercise of this Warrant may not be transferred, sold or assigned except
pursuant to an effective registration statement or an exemption to the
registration requirements of the Act and applicable state laws.


(b) Assignment.  If Holder can provide the Company with reasonably satisfactory
evidence that the conditions above regarding registration or exemption have been
satisfied, Holder may sell, transfer, assign, pledge or otherwise dispose of
this Warrant, in whole or in part. Holder shall deliver a written notice to
Company, substantially in the form of the Assignment reasonably requested by the
Company, indicating the person or persons to whom the Warrant shall be assigned
and the respective number of warrants to be assigned to each assignee. The
Company shall effect the assignment within ten (10) days of receipt of such
notice, and shall deliver to the assignee(s) designated by Holder a Warrant or
Warrants of like tenor and terms for the appropriate number of shares.


9.           Non-circumvention.  The Company hereby covenants and agrees that
the Company will not, by amendment of its Certificate of Incorporation, Bylaws
or through any reorganization, transfer of assets, consolidation, merger, scheme
of arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder.  Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the
 
 
 

--------------------------------------------------------------------------------

 
Exercise Price then in effect, and (ii) shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares of Common Stock upon the exercise of this
Warrant.


10.         Remedies, Other Obligations, Breaches and Injunctive Relief.  The
remedies provided in this Warrant, if any, shall be cumulative and in addition
to all other remedies available under this Warrant, at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
nothing herein shall limit the right of the Holder to pursue actual damages for
any failure by the Company to comply with the terms of this Warrant.  The
Company acknowledges that a breach by it of its obligations hereunder could
cause irreparable harm to the Holder and that the remedy at law for any such
breach may be inadequate.  The Company therefore agrees that, in the event of
any such breach or threatened breach, the holder of this Warrant could seek, in
addition to all other available remedies, an injunction restraining any breach.


11.    Dispute Resolution. In the case of a dispute as to the determination of
the Exercise Price or the arithmetic calculation of the number of Warrant Shares
issuable upon any exercise of this Warrant, the Company shall promptly issue to
the Holder the number of Warrant Shares that are not disputed and resolve such
dispute in accordance with this subsection.  In the case of a dispute as to the
arithmetic calculation of the Exercise Price, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within five (5)
Business Days of receipt, or deemed receipt, of the Notice of Exercise or
Redemption Notice or other event giving rise to such dispute, as the case may
be, to the Holder. If the Holder and the Company are unable to agree upon such
determination or calculation within five (5) Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within five (5) Business Days submit via facsimile, the disputed
arithmetic calculation of the Exercise Price to the Company’s independent,
outside accountant or any other matter referred to above that is not expressly
designated to the independent investment bank or the independent outside
accountant pursuant to an expert attorney from a nationally recognized outside
law firm (having at least 50 attorneys and having with no prior relationship
with the Company) selected by the Company and approved by the Holder. The
Company, at the Company’s expense, shall cause the investment bank or the
accountant, law firm, or other expert, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five (5) Business Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error (collectively, the “Dispute Resolution
Procedures”).
 
12.         Benefits of this Warrant. Nothing in this Warrant shall be construed
to confer upon any person other than the Company and Holder any legal or
equitable right, remedy or claim under this Warrant and this Warrant shall be
for the sole and exclusive benefit of the Company and Holder.


13.     Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of
 
 
 

--------------------------------------------------------------------------------

 
conflicts of law thereof.  Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of Beverly Hills, California.  Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
Beverly Hills, California for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  The parties hereby waive
all rights to a trial by jury.  If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.


14.          Loss of Warrant. Upon receipt by the Company of evidence of the
loss, theft, destruction or mutilation of this Warrant, and (in the case of
loss, theft or destruction) of indemnity or security reasonably satisfactory to
the Company, and upon surrender and cancellation of this Warrant, if mutilated,
the Company shall execute and deliver a new Warrant of like tenor and date
within ten (10) Business Days.


15.     Notice or Demands.  Notices or demands pursuant to this Warrant to be
given or made by Holder to or on the Company shall be sufficiently given or made
if sent by certified or registered mail, return receipt requested, postage
prepaid, and addressed, until another address is designated in writing by the
Company, to the address set forth in Section 2(a) above. Notices or demands
pursuant to this Warrant to be given or made by the Company to or on Holder
shall be sufficiently given or made if sent by certified or registered mail,
return receipt requested, postage prepaid, and addressed, to the address of
Holder set forth in the Company’s records, until another address is designated
in writing by Holder.


16.    Amendment.  This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.


17.          Capacity.   Each signatory below confirms and acknowledges that
they have received valid authorization and that each respective party has
authorized such signatory to sign this Warrant on such party’s behalf.
 
 
18.          Effect of Facsimile and Photocopied Signatures. This Warrant may be
executed in several counterparts, each of which is an original.  It shall not be
necessary in making proof of
 
 
 

--------------------------------------------------------------------------------

 
this Warrant or any counterpart hereof to produce or account for any of the
other counterparts.  A copy of this Warrant signed by one party and faxed to
another party shall be deemed to have been executed and delivered by the signing
party as though an original.  A photocopy of this Warrant shall be effective as
an original for all purposes.


19.          Severability. The holding of any provision of this Agreement to be
invalid or unenforceable by a court of competent jurisdiction shall not affect
any other provision of this Agreement, which shall remain in full force and
effect.


20.          Further Assurances. The parties agree to execute and deliver all
such further documents, agreements and instruments and take such other and
further action as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.  The Company agrees to help facilitate any assignment
by Holder or its assignees of this Warrant and to assist in any way necessary to
complete a transaction.








[Remainder of page left intentionally blank.  Signature page follows.]
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Warrant as of the _____
day of ________ 2013.




Jammin Java Corp.




By: ________________________


Its:_________________________


Printed Name:____________________


Date:______________
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


NOTICE OF EXERCISE FORM FOR WARRANT


TO:  JAMMIN JAVA CORP.


The undersigned hereby irrevocably Exercises the right to purchase ____________
of the shares of Common Stock (the “Common Stock”) of JAMMIN JAVA CORP., a
Nevada company (the “Company”), evidenced by the attached Common Stock Purchase
Warrant (#__, the “Warrant”), and herewith makes payment of the applicable
Exercise Price with respect to such shares in full, all in accordance with the
conditions and provisions of said Warrant.


1. The undersigned agrees not to offer, sell, transfer or otherwise dispose of
any of the Common Stock obtained on Exercise of the Warrant, except in
accordance with the applicable provisions of the Warrant.


2.  The undersigned requests that stock certificates for such shares be issued
free of any restrictive legend, if appropriate, and a warrant representing any
unexercised portion hereof be issued, pursuant to the Warrant in the name of the
undersigned and delivered to the undersigned at the address set forth below:


Dated:________


________________________________________________________________________
Signature
_______________________________________________________________________
Print Name
_______________________________________________________________________
IF Entity, Entity Name
_______________________________________________________________________
Signatory’s Position With Entity
________________________________________________________________________
Address


_______________________________________________________________________


NOTICE


The signature to the foregoing Notice of Exercise Form must correspond to the
name as written upon the face of the attached Warrant in every particular way,
without alteration or enlargement or any change whatsoever.
________________________________________________________________________


 
 

--------------------------------------------------------------------------------